DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-10, 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 5-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. (U.S. Pub. No. 2012/0287164) in view of Kudo (U.S. Pub. No. 2010/0053442) and Zhang et al. (U.S. Pub. No. 2017/0185871).

Regarding claims 1 and 8, Koh et al. discloses a device (see fig. 1; electronic device 100) comprising:
a memory storing at least one program and a first video (see paragraph 0084 and fig. 1; storage unit 160; the storage unit 160 may store information necessary for operation of the electronic device 100. The information generated as the electronic device 100 operates may include a still image, a moving picture, and volume information);
a display (see paragraph 0058, fig. 1; video output unit 143; The video output unit 143 may output a visual signal.  For example, the video output unit 143 may display image information); and
at least one processor configured to display the first video on at least one portion of the display by executing the at least one program (see paragraphs 0034, 0087-0090, fig. 1; controller 170, The controller 170 may control the overall operation of the electronic device 100 and operations of the elements of the electronic device 100 other than the controller 170),
wherein the at least one program comprises instructions for (see paragraph 0090; The controller 170 may be implemented as a software code or application that is written by one or more program languages):

generating a second video corresponding to the aspect ratio of the area by using the first video when the aspect ratio of the first video is different from the aspect ratio of the area (see paragraph 0096, fig. 2; resizing the core region considering the target size (S108), selecting a portion of the peripheral region considering a size and aspect ratio of the resized core region and a size and/or aspect ratio of the target size (S110), and generating a final image by synthesizing the resized core region and the selected portion of the peripheral region (S112)); and
displaying the second video in the area (see paragraph 0058; The video output unit 143 may output a visual signal.  For example, the electronic device 100 may output an original image and/or a final image resized from the original image through the video output unit 143).
However, Koh et al. is silent as to wherein the generating of the second video comprises: identifying a letterbox to be displayed in the area when the aspect ratio of the first video is different from the aspect ratio of the area; and generating the second video including an expanded video displayed in the area without the letterbox.
Kudo discloses wherein the generating of the second video comprises: identifying a letterbox to be displayed in the area when the aspect ratio of the first video is different from the aspect ratio of the area (see paragraphs 0064-0065, fig. 2A); and 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method of Koh et al. to include wherein the generating of the second video comprises: identifying a letterbox to be displayed in the area when the aspect ratio of the first video is different from the aspect ratio of the area; and generating the second video including an expanded video displayed in the area without the letterbox as taught by Kudo for the advantage of displaying video in full mode.
Although Koh et al. discloses a method of using Back_propagation based on the neural network history in paragraph 0103, however, Koh et al. is silent as to wherein the generating of the second video is performed by inputting at least one frame of the first video to an artificial intelligence (Al) neural network.
In an analogous art, Zhang et al. discloses wherein the generating of the second video is performed by inputting at least one frame of the first video to an artificial intelligence (Al) neural network (see claim 6; training the neural network with a set of raw data images and a set of desired quality output images, wherein an image in each raw data image correlates to an image in the set of desired quality output images;  and, configuring the trained neural network to receive input image data and provide processed output data wherein the processed output comprises input image data that has been adjusted for at least one image quality attribute).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter 


Regarding claims 2 and 9, Koh et al., Kudo and Zhang et al. discloses everything claimed as applied above (see claims 1 and 8).  Koh et al. discloses wherein the generating of the second video further comprises:
extracting frames included in the first video (see paragraphs 0103, 0112-0114);
generating training data to be input to the Al neural network based on the extracted frames (see paragraphs 0103, 0112-0114).
Zhang et al. discloses generating the second video by training the Al neural network by inputting the training data to the Al neural network (see claim 6).

Regarding claims 3 and 10, Koh et al., Kudo and Zhang et al. discloses everything claimed as applied above (see claims 1 and 8).  Koh et al. discloses wherein the device further comprises a communicate interface configured to transmit the first video to a server and receive, from the server, the Al neural network generated by the server using the first video (see paragraphs 0103, 0112-0114, 0119).


Regarding claims 5 and 12, Koh et al., Kudo and Zhang et al. discloses everything claimed as applied above (see claims 1 and 8).  Zhang et al. discloses wherein the generating of the second video comprises generating a frame of the second video corresponding to a reference frame by training the Al neural network by inputting, to the Al neural network, the reference frame being included in the first video, at least one previous frame, and at least one next frame (see claims 6 and 14).

Regarding claims 6 and 13, Koh et al., Kudo and Zhang et al. discloses everything claimed as applied above (see claims 1 and 8).  Zhang et al. discloses wherein the generating of the second video comprises generating a frame of the second video corresponding to a reference frame by training the Al neural network by inputting, to the Al neural network, the reference frame being included in the first video and a resized frame obtained by resizing the reference frame (see paragraphs 0076, 0082 and fig. 6).

Regarding claims 7 and 14, Koh et al., Kudo and Zhang et al. discloses everything claimed as applied above (see claims 1 and 8).  Koh et al. discloses wherein 
the generating of the second video comprises: detecting at least one of a pattern and a color constituting the reference frame included in the first video (see paragraph 0151);
searching for an image related to the detected at least one of the pattern and color by using the communicate interface (see paragraphs 0151-0153).
Zhang et al. discloses generating a frame of the second video corresponding to the reference frame by training the Al neural network by inputting the reference frame and the searched for image to the Al neural network (see claim 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        August 9, 2021.